Evans, P. J.
The judgment excepted to is one of nonsuit. The bill of exceptions contains the oral testimony, and refers to the documentary evidence introduced on the trial as attached to the bill of exceptions, marked with certain letters of the alphabet. After the certificate of the trial judge appear what purport to be copies of certain documents, but they are not identified by any signature of the judge. Held, that the documentary evidence is not lawfully before the court; and as a consideration of the same is necessary to adjudicate the correctness of the judgment of nonsuit, the judgment must be affirmed. Roberts v. Cairo, 133 Ga. 642 (66 S. E. 938).

Judgment affirmed.


All the Justices concur.